Citation Nr: 0829125	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
status post fracture of the right index and middle fingers 
(claimed as right hand nerve damage with broken bones and now 
diagnosed as carpal tunnel syndrome).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
status post excision of a sebaceous cyst on the right leg 
(claimed as right leg cyst with nerve damage).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 28 to March 
21, 1972, and from March 27 to October 23, 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee in which the RO declined to reopen 
the previously denied claims for service connection for 
status post fracture, right index and middle finger (claimed 
as right hand nerve damage with broken bones and now 
diagnosed as carpal tunnel syndrome) and for status post 
excision, sebaceous cyst, right leg (claimed as right leg 
cyst with nerve damage).

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In December 2007, the veteran withdrew his appeal of the 
claim for service connection for residuals of right index and 
middle finger fractures.

2.  In December 2007, the veteran withdrew his appeal of the 
claim for service connection for his right leg disability.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for new and material 
evidence to reopen the previously denied claim for service 
connection for status post fracture of the right index and 
middle fingers (claimed as right hand nerve damage with 
broken bones and now diagnosed as carpal tunnel syndrome) 
have been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for new and material 
evidence to reopen the previously denied claim for service 
connection for status post excision of a sebaceous cyst on 
the right leg (claimed as right leg cyst with nerve damage) 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2007, the veteran submitted a substantive appeal 
indicating that he wished to appeal the issues of entitlement 
to service connection for status post fracture of the right 
index and middle fingers (claimed as right hand nerve damage 
with broken bones and now diagnosed as carpal tunnel 
syndrome) and for status post excision of a sebaceous cyst on 
the right leg (claimed as right leg cyst with nerve damage) 
listed in the December 2006 statement of the case. This 
perfected his appeal as to his claims for these issues. In 
December 2007, in testimony before the undersigned Veterans 
Law Judge and in a written statement proffered before the 
Board promulgated a decision, the veteran indicated that he 
wished to withdraw his appeal as to these issues.

A substantive appeal may be withdrawn by the veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the veteran withdrew his appeal as to these issues, there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.

ORDER

The claim for to reopen the previously denied claim for 
service connection for status post fracture of the right 
index and middle fingers (claimed as right hand nerve damage 
with broken bones and now diagnosed as carpal tunnel 
syndrome) is dismissed.

The claim to reopen the previously denied claim for service 
connection for status post excision of a sebaceous cyst on 
the right leg (claimed as right leg cyst with nerve damage) 
is dismissed.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


